Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application is a continuation of 15/655,616, filed 07/20/2017, now U.S. Patent 10,544,456 claiming priority from provisional applications 62364489, filed on 07/20/2016, 62375197, filed on 08/15/2016, 62418101, filed on 11/04/2016 and 62444700, filed on 01/10/2017.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/2/21 is being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
5.	In the claim listing of 7/1/21 claims 1-5, 7-14 and 16-20 are pending in this application and are under prosecution. Claims 1, 5, 7-13 and 20 are amended. Claims 6 and 15 are canceled. The amendments have been reviewed and entered. No new 

Withdrawn Rejection and response to the Remarks
6.	The previous rejection of claims 1-14 and 16-20 under 35 USC 102(a)(1) as being anticipated by Li has been withdrawn in view of amendments to independent claims 1 and 20 and persuasive arguments made by the applicant that Li does not teach or disclose, "at least a portion of said at least two electrodes is covered by said polymer network," as recited by claims 1 and 20 (Remarks, pgs. 5 and 6).
	However upon further considerations new grounds of rejections are set forth in this office action.

Claim Rejections - 35 USC § 102
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-3, 5, 7-9, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano et al (US 6,514,702 issued Feb. 4, 2003).
	Claim interpretation: Claims recited with alternate claim language “or” and “and/or” has been interpreted to require single limitation.
	In view of lack of limiting definition for “a sensor” in the instant specification the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the sensor or the sensor array (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). 
	Okano teaches a plurality of embodiments. The citations of Okano in this office action should not be construed as the only embodiments. 
	Regarding claim 1, Okano teaches a polynucleotide probe chip 79 (Figures 8A and 8B as shown below) comprising a glass substrate 80, a concave portion whose surface is composed of a hydrophobic member (hydrophobic portion 86), and also has gels 83 holding polynucleotide probes, which are partitioned along one direction within the concave portion by hydrophobic portions 86' whose surface is hydrophobic, and linear electrodes 81 and 82 and hydrophilic portions 84 and 85, between which the gel 83 is arranged along one direction within the concave portion. The electrodes 81 and 82, the hydrophilic portions 84 and 85, areas 87 wherein the gel is produced, and the hydrophobic portions 86' are on substantially the same plane. The areas 87 wherein the gel is produced are isolated by the hydrophobic portions 86 and 86' (Figs. 8A and 8B column 10, lines 56-67). Okano also teaches that the hydrophilic electrodes 81 and 82 are covered with the gels (column 12 lines 26-27) and the probe chip comprises small holes 2 are arranged in the X and Y directions through a barrier 3 to constitute a 16x16 matrix (i.e., 256 holes, Fig. 1, column 6, lines 27-48), wherein probe chip can hold 256 different kind of probes (Fig. 3 and column 7, lines 23-26).
	Okano further teaches photodetectors in the respective areas detect fluorescence emitted in the respective areas from a direction perpendicular to the main surface of the substrate (Okano claim 2).


    PNG
    media_image1.png
    457
    316
    media_image1.png
    Greyscale

	The teachings of Okano as discussed above meets the limitations of a plurality of sensors, wherein a sensor of said plurality of sensors comprises at least two electrodes; and a polymer network disposed within sensory communication of said at least two electrodes, wherein at least a portion of said at least two electrodes is covered by said polymer network, wherein said polymer network comprises a plurality of nucleic acid molecules coupled thereto, and wherein a nucleic acid molecule of said plurality of nucleic acid molecules is configured to couple to an analyte.
	Regarding claims 2 and 3, Okano teaches polyacrylamide gels holding polynucleotide probes (Fig. 9 and column 5, lines 59-61), which meets the limitation of a hydrogel.
	Regarding claim 5, as discussed above while rejecting claim 1, Okano teaches photodetector, which can be configured to detect optical signal.

	Regarding claim 8, as discussed above while rejection claim 1, Okano teaches the first and the second electrode, which can be configured to detect impedance as further evidenced by Li et al (US 2002/0051975 published May 2, 2002; paragraph 0019).
	Regarding claim 9, as discussed above while rejecting claim 1, Okano teaches 256 sensors, which meets the limitations of at least about 100 individual sensor.
	Regarding claim 14, as discussed above while rejecting claim 1, Okano teaches 256 concave portion capable of holding polymer network, which meets the limitation of a well (i.e., recited in generality) comprising at least a portion of said polymer network.
	Regarding claim 16, Okano teaches polynucleotide probe as a primer and complementary probe to extend the complementary chain (column 3, lines 33-40).
	Regarding claim 18, Okano teaches analyte comprises a nucleic acid (i.e., polynucleotide; column 3, line 3).
	Regarding claim 19, Okano teaches analyte comprises a protein (column 1, line 12).
	Regarding claim 20, Okano teaches a method of detecting the polynucleotide method comprising providing a sensor array (i) a plurality of sensors and (ii) a polymer network disposed within sensory communication of sensor of said plurality of sensors, wherein said sensor comprises at least two electrodes, wherein at least a portion of said at least two electrodes is covered by said polymer network, and wherein said polymer .

Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (US 6,514,702 issued Feb. 4, 2003).
	Claim interpretation: As discussed above in section 8. Claims 10-13 are ultimately dependent from claim 1 and claim 17 is dependent from claim 1.
	Regarding claim 1, Okano teaches a polynucleotide probe chip 79 (Figures 8A and 8B as shown above) comprising a glass substrate 80, a concave portion whose surface is composed of a hydrophobic member (hydrophobic portion 86), and also has gels 83 holding polynucleotide probes, which are partitioned along one direction within the concave portion by hydrophobic portions 86' whose surface is hydrophobic, and linear electrodes 81 and 82 and hydrophilic portions 84 and 85, between which the gel 83 is arranged along one direction within the concave portion. The electrodes 81 and 82, the hydrophilic portions 84 and 85, areas 87 wherein the gel is produced, and the hydrophobic portions 86' are on substantially the same plane. The areas 87 wherein the gel is produced are isolated by the hydrophobic portions 86 and 86' (Figs. 8A and 8B column 10, lines 56-67). Okano also teaches that the hydrophilic electrodes 81 and 82 
	Okano further teaches photodetectors in the respective areas detect fluorescence emitted in the respective areas from a direction perpendicular to the main surface of the substrate (Okano claim 2).			
	The artisan would recognize that teachings of Okano as discussed above meets the limitations of a plurality of sensors, wherein a sensor of said plurality of sensors comprises at least two electrodes; and a polymer network disposed within sensory communication of said at least two electrodes, wherein at least a portion of said at least two electrodes is covered by said polymer network, wherein said polymer network comprises a plurality of nucleic acid molecules coupled thereto, and wherein a nucleic acid molecule of said plurality of nucleic acid molecules is configured to couple to an analyte.
	Regarding claim 9, as discussed above while rejecting claim 1, Okano teaches 256 sensors, which meets the limitations of at least about 100 individual sensor.
	Regarding claims 10-13, requiring the limitations 10,000 to 10,000,000 sensors the artisan would recognize that said limitations are mere duplication of the 256 sensors taught by Okano.
	Also, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In the instant case as discussed above, Okano teaches 256 
	Also, in view of the court ruling, the sensor array comprising 10 million sensors has no patentable significance especially in view of not claiming any unexpected results from having large number of sensors.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 10 million sensor recited in generality, which are mere duplication of 256 sensors taught by Okano with a reasonable expectation of success with the expected benefit of increasing the detection of large number of target analytes, thereby increasing the utilities of the sensors of Okano. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including large number of sensors, which is routinely practiced in the art as taught by Li et al (US2013/0281307, cited in the previous office action, paragraph 0834).
	Regarding claim 17, requiring the limitation sensors of sensor array are individually addressable, Okano teaches the positional relationship between the polynucleotide probe chip and electrophoresis electrode (Fig. 4 and column 8, lines 20-22), which meets the limitation of sensor array are individually addressable because each sensor is in the form of grid and probes are unique to each well in the grid.

Conclusion
11.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634